Hascall, J.
It is quite clear that the intent and reading of section 2441 of the Code is to vest great discretion in the justice at Special Term in making the order thereunder. The distinction sought to be drawn by appellant, between “ ordering ” and “ per*755mitting,” as a ground for reversal, while, possibly, logical, is not, necessarily, practical; and, therefore, we do not think, in view of the old, familiar adage, that this alone would be sufficient to disturb the order below. The principal question is whether it was a preliminary necessity that appellant should have reasonable notice of application for the order appealed from, whether any notice at all was required. The extreme latitude bestowed by the Legislature, in these words, “ may, in his discretion, and upon such a notice, given to such persons as he deems just, or, without notice, make an order,” etc., leaves the matter almost completely within control of the justice making the order, and, unless there has been an abuse of power, a serious overstepping of judicial discretion, the General Term will not interfere.
Order appealed from affirmed, with costs.
Schuchman, J., concurs.
Order affirmed, with costs.